Citation Nr: 0722714	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an earlier effective date prior to April 20, 
2005, for the grant of service connection for bilateral 
hearing loss, to include whether clear and unmistakable error 
(CUE) exists in a March 1974 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  An August 2005 rating decision granted service 
connection for bilateral hearing loss and assigned a 100 
percent disability evaluation effective from April 20, 2005.  
The veteran appealed the effective date assigned to BVA, and 
the case was referred to the Board for appellate review.

In his substantive appeal to the Board, received in April 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  The March 1974 RO decision denied service connection for 
a left ear condition.  

2.  The veteran was notified of the March 1974 RO decision 
and did not appeal.

3.  The March 1974 RO decision that denied service connection 
for a left ear condition was supported by evidence then of 
record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.

4.  A formal or informal claim for service connection for 
bilateral hearing loss was not received prior to April 20, 
2005.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision that denied service 
connection for a left ear condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 U.S.C.A. 
§§ 20.302, 20.1103 (2006).

2.  The March 1974 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.105(a) (2006).

3. The requirements for an effective date prior to April 20, 
2005, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

The Court has also determined that VCAA has no applicability 
to cases involving CUE.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Therefore, the notice and development 
provisions of the VCAA do not apply to claims based on CUE.

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that April 
20, 2005, is the correct date for the grant of service 
connection for bilateral hearing loss.  Although the veteran 
has alleged that he is entitled to an earlier effective date 
for his award of service connection, there is no basis under 
the governing legal criteria to establish that he is legally 
entitled to an earlier effective date.

At the outset, during the March 2007 hearing, the Board notes 
that the veteran's representative appeared to request for the 
Board to reconsider the March 1974 decision on the basis of a 
difference of opinion pursuant to 38 C.F.R. § 3.105(b).  
However, the Board notes that the veteran should have 
requested reconsideration from the Central Office at the time 
of the original denial in March 1974 because that decision is 
now final.  38 C.F.R. § 20.1103, see Cook v Principi, 318 
F.3d 1334 (Fed. Cir. 2002) (the purpose of the finality rule 
is to preclude repetitive and belated readjudications).  
Further, 38 C.F.R. § 20.1000 provides that although the Board 
can reconsider an appellate decision at any time, the March 
1974 decision was a rating decision and therefore not subject 
to reconsideration by the Board.  Therefore, the only 
authority the Board has to reconsider the March 1974 decision 
is on the basis of clear and unmistakable error under 
38 C.F.R. § 3.105(a).  

Turning to the CUE argument, the veteran appears to claim 
that CUE exists in the March 1974 rating decision in which 
his claim for service connection for a left ear condition was 
denied.  He asserts that he should have been granted service 
connection for hearing loss.  However, the Board notes that 
in March 1974 the RO denied service connection for a left ear 
condition, not for bilateral hearing loss, which is the 
subject of the current appeal.  Therefore, there is no prior 
final denial of a claim for bilateral hearing loss.  

To the extent that the veteran is arguing that there is CUE 
in the March 1974 decision in that the claim for a left ear 
condition was also a claim for left ear hearing loss, the 
Board observes that the evidence at the time consisted of his 
March 1954 separation examination which did not contain 
audiometric findings.  The records reflect that the veteran 
attempted to obtain treatment records from B.L.C. in January 
1971 for treatment for his ears from 1954 to 1960.  However, 
at the time of the March 1974 RO decision, there were no 
records from B.L.C. on record.  Further, the record is still 
absent for records from B.L.C.  The March 1974 rating 
decision specifically contemplated the only medical evidence 
before it, the March 1954 separation examination, and denied 
service connection for a left ear condition because his left 
ear problems were not traceable to military service or any 
recognized presumptive period.  (The Board notes that the 
remainder of the veteran's service medical records were 
likely destroyed in a fire which occurred at the National 
Personnel Records Center in St. Louis, Missouri, in July 
1973, as reported to the veteran by his representative in a 
March 1974 letter.)  The Board can find no governing 
authority in effect at the time of the March 1974 rating 
decision that would have mandated that service connection be 
granted for left ear hearing loss.

Consequently, it appears that the veteran is essentially 
requesting that the Board reweigh or reevaluate the evidence 
and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell, 3 Vet. App at 
313.  Therefore, the Board concludes that the March 1974 
rating decision was reasonably based upon the record and 
governing laws and regulations, as they existed in March 
1974.

Based on the foregoing, the Board finds that the March 1974 
rating decision was supported by evidence then of record and 
was consistent with the law and regulations then in effect.  
Therefore, the Board concludes that the March 1974 RO 
decision was not clearly and unmistakably erroneous and 
cannot be revised or reversed based on CUE.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  Having found that there is no 
CUE in the March 1974 rating decision, the Board has also 
considered whether the veteran is entitled to an earlier 
effective date based on the date of his claim.

The record reflected that the veteran first presented his 
claim for service connection for a bilateral hearing loss in 
a statement submitted on April 20, 2005.  In his first claim 
dated in October 1973, he indicated that he was filing a 
claim for a left ear condition.  In a January 1974 statement, 
he stated that he had left ear hearing loss. The veteran did 
not complain of a problem with his right ear.  As discussed 
above, the veteran was denied service connection for a left 
ear condition in March 1974.  As such, the veteran did not 
identify bilateral hearing loss as the benefit being sought 
along with his October 1973 claim.  

Alternatively, the veteran argues that a VA examination he 
received in November 1974 should have been considered by the 
RO as a claim for reconsideration of his March 1974 denial.  
The veteran contends that he believed by going to the VAMC to 
seek treatment for bilateral hearing loss, he filed an 
informal notice of disagreement (NOD) with the March 1974 RO 
decision.

The Board observes that the veteran did seek treatment for 
bilateral hearing loss in November 1974.  However, the 
veteran did not submit a claim within one year of the 
examination or treatment.  VA regulations provide that the 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or where a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1).  However, the Board finds that the 
veteran did not express intent to file a claim for service 
connection for bilateral hearing loss during his VA 
examination in November 1974. 

VA regulations provide that once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
reports of outpatient or hospital examination or admission to 
a VA hospital will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  However, 
the Board notes that the type of reopening contemplated by 
the regulation is one for compensation where a claim for 
service connection for a disability has been allowed but 
"compensation disallowed for the reasons that the service-
connected disability is not compensable in degree."  38 
C.F.R. § 3.157(b).  See MacPhee v. Nicholson, No. 05-7089 
(Fed. Cir. August 15, 2006) (holding that medical records do 
not satisfy the regulatory requirements of an informal claim 
if the condition disclosed in the medical records had not 
previously been determined to be service-connected); See also 
Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. § 
3.157(b)(1) (1996) ("The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.").  That is not the 
situation here as the claim for service connection for a left 
ear condition was denied in March 1974.  

Further, even assuming for the sake of argument that the 
veteran did submit a claim prior to April 20, 2005, the Board 
notes that the medical evidence of record does not establish 
that the veteran would have been entitled to service 
connection for bilateral hearing loss at the time of his 
claim.  In this regard, the Board notes that the medical 
evidence associated with the claims file as of November 1974, 
did not show the veteran to currently have bilateral hearing 
loss that was etiologically related to his military service.  
Although the November 1974 VA examination does reflect 
bilateral hearing loss, there is no opinion relating the 
veteran's bilateral hearing loss to his period of service 
from March 1951 to March 1954.  The first  medical opinion 
that relates his bilateral hearing loss to service is a July 
2005 VA opinion.  As such, the veteran would not have been 
entitled to service connection for bilateral hearing loss 
until April 20, 2005.  The effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

In summary, the veteran's statements and the medical evidence 
dated prior to April 20, 2005, did not demonstrate an intent 
to raise an informal claim for bilateral hearing loss.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on April 
20, 2005.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to April 20, 2005, for the grant of 
service connection for bilateral hearing loss.


ORDER

Entitlement to an earlier effective date prior to April 20, 
2005, for the grant of service connection for bilateral 
hearing loss, to include whether clear and unmistakable error 
(CUE) exists in a March 1974 rating decision, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


